DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/16/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8,12-13,15-16,18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PacketCable 2.0(Electronic Surveillance Intra-Network Specification: PKT-SP-ES-INF-C01-140314).
Claim 8: PacketCable 2.0 disclose one or more memories and one or more processors to receive a request to install a filter in (page 14, 6.1.2.5 application server contains memories and processor: page 
Claim 12: PacketCable 2.0 disclose copy of the packet includes one or more of: signaling information, network management information or a content of a communication in (page 17:delivery function setup).
Claim 13: PacketCable 2.0 disclose one additional filter is to be created based on the request and no other request in (page 49: the filter specifics for intercepting IPV4 and IPV6 traffic).
Claim 15: PacketCable 2.0 disclose one or more memories and one or more processors to receive a request to install a filter in (page 14, 6.1.2.5 application server contains memories and processor: page 17,6.2.2.1 Delivery Function Setup: The Delivery Function Setup is an initial set to prepare for content intercept delivery to the DF and DF to insure value is uniquely is defined in order to be able to identify the received content streams with a particular tap authorization). PacketCable 2.0 disclose a first source address, a first destination address and a content destination device to receive packets that match the filter in (page 17: 6.2.2.2: Destination IP prefix, Destination port range, source IP prefix, Source port range and Protocol ID). PacketCable 2.0 disclose a tapping level indicator associated with the filter in (page 11, table 5, TAP-ID and page 49: The filter specifics for intercepting IPv4 and IPv6 traffic and if all the traffic to or from a given IP address is to be intercepted one would configure two such entries). PacketCable 2.0 disclose create at least one additional filter based on the tapping level indicator by setting the first destination address as a second source address for the at least one additional filter in (pages 49-50: listing the IP address as source and destination respectively and wild-card everything else. The first index indicates which mediation device the intercepted traffic will be diverted to. The second index permit multiple classifiers to be used together). PacketCable 2.0 disclose 
Claim 16: PacketCable 2.0 disclose causing the copy of the packet to be forwarded to the content destination device based on the copy of the packet matching the filter or the at least one additional filter in (page 17:6.2.2.2: FilterSpec is used to specify packets to be copied).
Claim 18: PacketCable 2.0 disclose tapping level indicator associated with the filter is included in a field of the request in (page 49).
Claim 19: PacketCable 2.0 disclose at least one additional filter is to be created based on the request and without receiving an additional request in (page 49: the filter specifics for intercepting IPV4 and IPV6 traffic).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PacketCable 2.0(Electronic Surveillance Intra-Network Specification: PKT-SP-ES-INF-C01-140314) in view of Maufer(US 6,438,695).
Claim 9: PacketCable 2.0 does not specifically disclose causing the copy of the packet to be forwarded to another network device connected to the content destination device via an IP security tunnel. Maufer disclose this limitation in (col.9,lines 18-55). It would have been obvious to person of ordinary skill in the art at the time invention was made to allow copy of the packet to be forwarded to another network device connected to the content destination device via an IP security tunnel as taught in Maufer with system of PacketCable 2.0 in order to establish secure communication as packets travel across the network thus minimizing data hacking and tampering.
Claim 17: PacketCable 2.0 does not specifically disclose causing the copy of the packet to be forwarded to another network device connected to the content destination device via an IP security tunnel. Maufer disclose this limitation in (col.9,lines 18-55). It would have been obvious to person of ordinary skill in the art at the time invention was made to allow copy of the packet to be forwarded to .

Claims 10,11,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PacketCable 2.0(Electronic Surveillance Intra-Network Specification: PKT-SP-ES-INF-C01-140314) in view of Apte et al(US 8,537,676).
Claims 10,11: PacketCable 2.0 does not specifically disclose DTCP add request. Apte disclose DTCP in(col.5,lines 20-46). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ DTCP taught in Apte with system of PacketCable 2.0 in order to identify and authorize the source thus allowing secure connection between client and server.  
Claim 14: PacketCable 2.0 does not specifically disclose copy of the packet to be forwarded to the content destination device via Internet Protocol- UDP encapsulation. Apte disclose this limitation in (col.5,lines 20-26). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ copy of the packet to be forwarded to the content destination device via Internet Protocol- UDP encapsulation as taught in Apte with system of PacketCable 2.0 in order to provide faster data transmission and since UDP uses small packet size with small header thus fewer bytes in the overhead makes UDP protocol minimize processing time.
Claim 20: PacketCable 2.0 does not specifically disclose DTCP add request. Apte disclose DTCP in(col.5,lines 20-46). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ DTCP taught in Apte with system of PacketCable 2.0 in order to identify and authorize the source thus allowing secure connection between client and server.  
Allowable Subject Matter
Claims 1-7 are allowed.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435